Citation Nr: 0421110	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  98-08 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Entitlement to service connection for a chronic acquired 
variously diagnosed psychiatric disorder, to include post-
traumatic stress disorder (PTSD), a chronic acquired low back 
disorder, migraine headaches, and tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from March 1953 to January 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA), Louisville, Kentucky 
Regional Office (RO).  

The RO, in pertinent part, denied entitlement to service 
connection for a chronic acquired psychiatric disorder 
variously diagnosed as PTSD, generalized anxiety disorder, 
major depressive disorder, and dependent personality 
disorder; residuals of a back injury, migraine headaches, and 
tinnitus.

In June 1998 the veteran provided oral testimony before a 
Hearing Officer at the RO, a transcript of which has been 
associated with the claims file.

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  A chronic acquired psychiatric disorder was not shown in 
active service or for many years thereafter.

2.  Psychosis was not demonstrated to a compensable degree 
during the first post service year.

3.  A personality disorder is not a disability under the law 
for VA compensation purposes.



4.  The record does not establish that the veteran was 
engaged in combat in service.

5.  The veteran has not submitted credible supporting 
evidence that the claimed in-service stressors occurred.

6.  The veteran's statement and testimony regarding his 
alleged stressors during active service are vague and 
inconsistent, and are therefore not credible.

7.  The USASCRUR has advised that the stressor information 
provided by the veteran is insufficient upon which to 
predicate a meaningful search.

8.  Earlier provided diagnostic impressions of PTSD are not 
based on any verified, credible stressor from the veteran's 
active service.

9.  The probative and competent evidence of record 
establishes that the veteran does not have any chronic 
acquired psychiatric disorder no matter how diagnosed which 
has been linked to service on any basis.

11.  A chronic acquired low back disorder was not shown in 
service or for many years thereafter, nor was osteoarthritis 
demonstrated to a compensable degree during the first post 
service year.

12.  The probative and competent medical evidence of record 
establishes that a chronic acquired low back disorder has not 
been linked to active service on any basis.

13.  Migraine headaches were not shown in service or for many 
years thereafter.

14.  The probative and competent medical evidence of record 
establishes that the veteran does not have migraine headaches 
which have been linked to service on any basis.


CONCLUSIONS OF LAW

1.  A chronic acquired variously diagnosed psychiatric 
disorder to include PTSD was not incurred in or aggravated by 
active service; nor may service connection be presumed for 
psychosis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§  3.159, 3.303, 
3.304 (2001) and as amended at 67 Fed. Reg. 10331-10332 
(March 7, 2002). 

2.  A chronic acquired low back disorder was not incurred in 
or aggravated by active service; nor may service connection 
be presumed for osteoarthritis.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§  
3.159, 3.303, 3.307, 3.309 (2003). 

3.  Migraine headaches were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§  3.159, 3.303 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefines 
VA obligations with respect to notice and duty to assist.  
Regulations implementing the VCAA were issued in August 2001. 
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

Although the veteran's claim was received before November 9, 
2000, the effective date of the new law, it appears that the 
VCAA is applicable since the claim has not been finally 
adjudicated.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).


The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim. VA must also advise a 
claimant as to which evidence the claimant must supply, which 
evidence VA will obtain on his or her behalf and to provide 
any evidence in the claimant's possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In the present case, the January 1998 rating decision, April 
1998 statement of the case, September 1998, January 2000 and 
March 2004 supplemental statements of the case cite the law 
and regulations that are applicable to the appeal and explain 
why the RO denied each of the claims.  

The most recent supplemental statement of the case, dated in 
March 2004, set forth the text of the VCAA regulations.  

In addition, in May 2001, the RO sent a letter to the veteran 
that explained the expanded VA notification and duty to 
assist obligations under the VCAA.

The letter advised the veteran that private or VA medical 
records would be obtained if he provided the names and 
addresses of all sources of treatment and the approximate 
dates of treatment.  The letter explained that the RO would 
help him obtain evidence such as medical records, employment 
records, or records from Federal agencies if he furnished 
enough information to enable VA to request them.  The forms 
required to authorize the release of private medical records 
to VA were provided.

The United States Court of Appeals for Veterans Claims (CAVC) 
decision in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
June 24, 2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.

In this case, the initial AOJ decisions as to the issues on 
appeal were made before November 9, 2000, the date the VCAA 
was enacted.  VA believes that this decision is incorrect as 
it applies to cases where the initial AOJ decision was made 
before the enactment of the VCAA and is pursuing further 
judicial review on this matter. However, assuming solely for 
the sake of argument, and without conceding the correctness 
of Pelegrini, the CAVC has left open the possibility that a 
notice error may be found to be non- prejudicial to a 
claimant.

Since the VCAA notification letter was not sent to the 
veteran before the AOJ adjudication that led to this appeal, 
the timing of the notice does not comply with the express 
requirements of the law as found by the CAVC in Pelegrini.  
However, all the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  

Once this has been accomplished, all due process concerns 
have been satisfied. See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Accordingly, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error 
in the present case.  While the VCAA notice was not provided 
before the first AOJ adjudication of the claim, the notice 
was provided before the transfer and certification of the 
case to the Board, and the content of the notice complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  

After the notice was provided, the case was readjudicated and 
a supplemental statement of the case was provided to the 
veteran in March 2004.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices in the same manner as if 
the notice had been timely.  Therefore, notwithstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the veteran.


The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the Secretary 
of Veterans Affairs unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A.

The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  All available 
relevant VA and non-VA treatment records have been obtained.  

The veteran had several VA examinations to provide 
information regarding the etiology of the disabilities at 
issue.  He has been given several opportunities to submit 
private medical records.  The record does not identify any 
additional Government or private records which have not been 
obtained or for which reasonable procurements efforts have 
not been made.

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
veteran has already been afforded numerous opportunities 
to submit additional evidence.  

It appears to the Board that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  

The May 2001 notice in essence invited the veteran to submit 
any evidence he had regarding the matter at issue.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action, other than with 
respect to the limited remand indicated earlier, in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  

The Board notes that the veteran's service medical records 
are not available despite attempts to obtain them by the RO.  
Where service medical records are missing, VA's duty to 
assist the veteran, to provide reasons and bases for its 
findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule, are heightened. O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

Factual Background

Medical treatment records dated from July 1972 to October 
1995 from CDP(initials), MD, show diagnoses of headaches and 
back pain.

A December 1996 statement was received from the veteran's 
brother in which he stated that that the veteran started from 
nightmares, severe headaches, and chronic back pain upon his 
return from Korea.  

An April 1997 statement was received from the veteran's wife 
in which she stated that the veteran suffers from nervousness 
and depression.  She reported that he has awful nightmares 
about his service in Korea.  She also stated that he suffers 
from chronic back pain as a result of carrying heavy weapons 
in the service.   

Private treatment records dated from December 1996 to 
February 1997 were received from Adanta Group Behavioral 
Health Services.  The records show that the veteran was 
diagnosed with PTSD and generalized anxiety disorder. 

A January 1997 letter and medical records were received from 
JEM, MD, of Jamestown Health Care Center.  Dr. JEM stated 
that the veteran had sleep problems arising from his service 
in the demilitarized zone (DMZ) in Korea.  It was also stated 
that the veteran had recurrent chronic headaches and moderate 
right CVA tenderness of the back.  A June 1996 medical report 
showed that the veteran was diagnosed with a L3-L4 right disc 
bulge.  

A February 1997 letter was received from PRA, MD,  Dr. PRA 
stated that during the veteran's service in Korea, he carried 
heavy backpacks and had to walk up many steep hills.  During 
this time, the veteran was terrified from seeing people all 
around him being killed.  He had to walk carefully to avoid 
any land mines.  He was so scarred he couldn't sleep at night 
and when he did sleep he had nightmares.  There was gunfire 
and weapons being fired all around him.  The veteran related 
that since his service, he has had back pain radiating down 
his right leg, headaches, nightmares, ringing in the right 
ear and nervousness.  

Dr. PRA stated that he had seen the veteran on several 
occasions and felt that his headaches, anxiety, back pain 
with radiculopathy were all service-connected.

Medical treatment records dated from November 1984 to 
February 1997 from the Aaron Medical Center show that the 
veteran was diagnosed and treated for back pain, tension and 
migraine headaches, anxiety and sleep disorder.  An April 
1996 MRI of the lumbar spine showed the presence of several 
bulging discs in the lumbar spine.

The veteran underwent a VA psychiatric examination in 
December 1997.  He reported feelings of nervousness and of 
having sweaty palms.  He stated that he sometimes gets 
tremulous and jumpy.  He stated that his current situation 
was basically precipitated because his brothers are retiring 
from the car business and he will no longer be able to do 
some work for them.  He acknowledged that financial problems 
are his main worry at the present time.  An Axis I diagnoses 
of anxiety disorder and financial problems was provided and 
an Axis II diagnosis of dependent personality disorder was 
made.  The examiner noted that there was absolutely no basis 
whatsoever for a diagnosis of PTSD.  Furthermore, the 
examiner could not find any connection between the veteran's 
current anxiety disorder and any incident of military 
service. 

The veteran testified at a June 1998 hearing before an RO 
hearing officer that he was sent to Korea just after the war 
had ended.  He stated that he was stationed in the Anshu 
Valley and Camp Casey.  Although he was in a DMZ, there was 
still a lot of unrest.  The veteran stated that he did not 
actually observe any soldiers being killed in the minefields 
but that he was afraid of stepping on a mine himself.  He was 
exposed to loud noises in service and noticed a ringing in 
his ears about a year after discharge.  He would get 
headaches about a year or two after discharge.  He stated 
that his current back disorder resulted from carrying heavy 
weights in service.

An April 1998 letter was received from Dr. PRA.  It was 
stated that the veteran saw many of his comrades lose their 
limbs and lives during his service in Korea.  While in Korea 
the veteran had to walk through many mine fields and go 
through readiness alerts and preparatory drills.  Dr. PRA 
opined that the veteran's present psychiatric and back 
problems were directly related to the time spent in Korea.

VA outpatient treatment records dated from June 1997 to 
November 1998 show treatment for anxiety and degenerative 
joint disease.

A stressor statement was received in January 1999.  The 
veteran alleged that his primary stressor was having to run 
through mine fields and guarding the DMZ face to face with 
North Korean troops.  

He reported that he was on constant alert and was forced (a 
minimum of two times per week) to maneuver through an active 
mine field.  He acknowledged that he was not wounded and that 
he did not receive any medals.  He supplied a list from a 
service annual of names that were in his unit at the time of 
the stressors.  The veteran served in the 7th Infantry 
Division. 

The RO sent a copy of the veteran's stressors and other 
pertinent information to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) in January 1999 for 
verification.

A response was received from USASCRUR in May 1999.  It was 
stated that the information received was insufficient to 
conduct a meaningful search.  The veteran had not provided 
specific dates concerning stressful events.  The veteran was 
requested to provide specific combat incidents, locations, 
the date to within thirty days, full names of casualties and 
other units involved, if applicable.

VA outpatient treatment records dated from the late 1990's to 
the early 2000's include references to PTSD, anxiety and 
degenerative joint disease.

The veteran reported in an October 2003 statement that his 
stressor was due to the attacks that came while he was on 
guard duty and he was nearly taken as a POW, but some of his 
company showed up to prevent the capture.  He was unclear as 
to the exact time of this incident.

The veteran underwent a VA examination of the spine in 
February 2004.  The examiner noted that the claims file had 
been reviewed.  The veteran reported that his back pain 
started in the 1950's.  The back pain was described as an 
aching-type feeling.  The examiner noted that back pain 
flare-ups occur with bending at the low back for example 
working on a car.  There was no specific trauma to the low 
back noted in the medical records.  There was no evidence of 
treatment for low back condition during military service or 
after the service within one year.  There had been back 
surgery.  The diagnosis was chronic low back pain secondary 
to multilevel lumbar disc disease disease with lumbar 
radiculopathy.  

The examiner commented that the veteran did not have any 
evidence of lumbar or back injury or treatment during service 
or immediately thereafter.  Therefore, it was unlikely at 
this time that the veteran's current back disease was related 
to military service.  The examiner noted that the development 
of lumbar disc disease was an extremely common condition in 
both the military population and the general population, so 
it is very possible that the lumbar condition could have 
developed after military service.  

The veteran underwent a VA neurological examination in 
February 2004.  The examiner noted that the claims folder had 
been reviewed.  The veteran reported that he developed 
migraine headaches during his military service in Korea.  
After leaving Korea he had frequent headaches, however, he 
recently had not had migraine headaches.  He reported an 
occasional nervous, tension-type headache.  

The examiner noted that there was no evidence of migraine 
headaches during service and that he was unable to locate a 
specific diagnosis of headache treatment.  There was a letter 
in the medical record from a private physician stating a 
diagnosis of migraine headaches, but this was the only 
mention of migraine headaches the examiner could find.  The 
diagnosis was past history of possible migraine headaches 
with no evidence in service of migraine headaches.  The 
examiner felt that it was not likely that migraine headaches 
are secondary to military service.  Additionally, the 
headaches described by the veteran were not consistent with 
migraine-type headaches.

The veteran underwent a VA psychiatric examination in 
February 2004.  The examiner noted that the claims folder had 
been reviewed.  The veteran reported that he was stationed in 
Korea along the DMZ.  He stated that he was in the combat 
zone and that he did receive some sniper fire during his 17 
months in Korea, though he noted that coming under fire was 
infrequent.  He was with company M, 32nd Infantry Division, 
and he was at Base Camp, Casey.  He performed sentry and 
guard duty, and he checked people in and out at the DMZ.  He 
was never wounded.  He received no disciplinary actions nor 
did he earn any citations.  



He was unable to describe any specific stressors or traumatic 
incidents that occurred during his time in Korea.  He 
reported being afraid constantly including during basic 
training.  When asked what was his most vivid memory of 
Korea, the veteran stated that it was running through the 
minefield and always being scared.  

He did not witness anyone being harmed or killed, though he 
noted that he did hear about other soldiers being harmed or 
killed while on the DMZ or other units.  The diagnosis was 
generalized anxiety disorder.  

The examiner commented that the veteran presented with 
complaints of distressing nightmares and memories of his time 
in Korea.  He was an exceedingly anxious individual who 
worried constantly about many different things and who was 
very anxious during the examination.  

His worry was over and above what most individuals would 
experience in similar circumstances, and it was hypothesized 
that the veteran was indeed highly anxious and distressed 
during his time in Korea above what most soldiers would 
experience in similar situations.  

The veteran's propensity for excessive worry was present pre-
military, and it was not felt that his military experiences 
caused his anxiety problems per se.  The veteran could not 
recall any specific traumatic events on the DMZ, and he noted 
that he was highly anxious even when in basic training.  It 
was not felt that the military caused or significantly 
exacerbated his anxiety symptoms.  

Therefore, it was not as likely as not that the generalized 
anxiety disorder was the result of or was significantly 
exacerbated by his military service in Korea.  The veteran 
could not articulate any specific stressor or traumatic event 
that would suggest the possibility of a PTSD development.   


Criteria

Service Connection -- General

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for various presumptive 
diseases not shown in service but shown disabling to a degree 
of 10 percent during the first post service year such as 
osteoarthritis or psychosis.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Congenital or developmental disorders such as personality 
disorders are not diseases within the meaning of applicable 
legislation providing compensation benefits.  38 C.F.R. 
§ 3.303(c).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2003).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2003), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).   A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  

A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary base for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  

Nothing in the language or history of that statute or any VA 
regulation suggests a more specific definition.  The issue of 
whether any particular set of circumstances constitutes 
engagement in combat with the enemy for purposes of section 
1154(b) must be resolved on a case-by-case basis.  

VA may issue regulations clarifying the types of activities 
that will be considered to fall within the scope of the term.  
VAOPGCPREC 12-99.

PTSD

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  Additionally, if the claimed stressor is related 
to the claimant having been a prisoner-of-war, prisoner-of-
war experience which satisfies the requirements of Sec. 
3.1(y) of this part will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed inservice stressor. 38 C.F.R. § 3.304(f), (effective 
prior to March 7, 1997).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 




If the evidence establishes that the veteran was a prisoner-
of-war under the provisions of Sec. 3.1(y) of this part and 
the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) as amended effective March 7, 
1997, 64 Fed. Reg. 32807-32808 (June 18, 1999).

Service connection for post- traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. Although service 
connection may be established based on other in-service 
stressors, the following provisions apply for specified in-
service stressors as set forth below: 

(1) If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 

(2) If the evidence establishes that the veteran was a 
prisoner-of- war under the provisions of Sec. 3.1(y) of this 
part and the claimed stressor is related to that prisoner-of-
war experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor. 


(3) If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident. Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy. 
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. 

Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes. 

VA will not deny a post-traumatic stress disorder claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence. VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred. 38 C.F.R. § 3.304(f) as amended effective March 7, 
2002, 67 Fed. Reg. 10330-10332 (March 7, 2002).

If the diagnosis of a mental disorder does not conform to 
DSM-IV or is not supported by the findings on the examination 
report, the rating agency shall return the report to the 
examiner to substantiate the diagnosis.  38 C.F.R. 
§ 4.125(a), effective November 7, 1996. 

In the consideration of appeals, the Board is bound by 
applicable statutes, regulations of the Department of 
Veterans Affairs, and precedent opinions of the General 
Counsel of the Department of Veterans Affairs. The Board is 
not bound by Department manuals, circulars, or similar 
administrative issues.  38 C.F.R. § 19.5.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).


Analysis

Psychiatric Disorder to Include PTSD

The medical evidence of record establishes that the veteran 
suffers from variously diagnosed psychiatric disorders which 
have included diagnostic impressions of PTSD; however, the 
evidence is against the claim for service connection.  

There is no evidence that the veteran received psychiatric 
treatment in service or within one year from discharge.  The 
first evidence of treatment for any mental disorder was in 
1996 when the veteran was treated for PTSD and generalized 
anxiety disorder. 

The VA examiner in December 1997 provided an Axis I diagnoses 
of anxiety disorder and financial problems and an Axis II 
diagnosis of dependent personality disorder.  The examiner 
clearly stated that there was no connection between the 
veteran's anxiety disorder and any incident of military 
service.  In fact, the evidence at the examination indicated 
that the cause of the veteran's anxiety was due to the 
veteran's worry over personal financial matters.  

With regard to the diagnosis of dependent personality 
disorder, the Board notes that a personality disorder is not 
considered a disability for VA compensation purposes.  See 
38 C.F.R. § 3.303(c) (2003).  

The VA examiner in February 2004 diagnosed only anxiety 
disorder to account for the veteran's psychiatric 
symptomatology.  She concluded that the anxiety disorder was 
not related to service or any incident thereof.  The examiner 
noted that the veteran was an exceedingly anxious individual 
who constantly worried about many different things.  His 
propensity for worry was present before service in the 
military and it was not felt that his military experiences 
caused his anxiety problems or significantly exacerbated 
them.  This opinion was based on a review of the veteran's 
entire claims folder.

With regard to the veteran's PTSD claim, one of the necessary 
criteria to establish service connection for PTSD is medical 
evidence, which shows that the veteran currently has PTSD.  
In this case, the preponderance of the evidence establishes 
that the veteran does not have PTSD.  Private treatment 
records as well as a private physician indicate that the 
veteran has PTSD, however, none of those diagnoses appear to 
be based on actual verified stressors.  The veteran has 
provided vague and inconsistent non-combat related stressor 
statements.  The RO, nevertheless, attempted to verify the 
stressor statements without success.

The record does not include evidence corroborating the 
veteran's claimed stressors. Applicable law provides that a 
diagnosis of PTSD must be based on verified stressors.  In 
this case, there has been no such verification. A diagnosis 
of PTSD which is based on an examination which relied upon an 
unverified history is inadequate.  See West v. Brown, 7 Vet. 
App. 70, 77-78 (1994).

There is no official verification that the veteran witnessed 
the claimed stressors. However, the Board acknowledges that 
additional verifying evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996). Nevertheless, the record 
does not include any such additional verifying evidence such 
as statements from fellow service members.  As reported 
earlier, the USASCRUR has been unable to verify any of the 
veteran's claimed stressors which have been determined to be 
vague.

The December 1997 and February 2004 VA examiners concluded 
that a diagnosis of PTSD could not be made, as the veteran 
did not meet the criteria for such a diagnosis.  In 
particular, the February 2004 VA examiner emphasized that the 
veteran could not articulate any specific stressor or 
traumatic event that would suggest the possibility of PTSD.  
The Board accords greater weight to the VA examiners' 
opinions, indicating that the veteran does not have PTSD.  
The February 2004 examination report was thorough and 
detailed with a review of the veteran's entire claims folder 
and pertinent medical records.  

The private medical opinions favoring the veteran's claim 
appear to be based on inaccurate factual premises.  The 
record is clear in showing that the veteran has contradicted 
himself on numerous occasions as to any combat activity and 
the nature of such activity.  The weight of a medical opinion 
is diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, or based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. 
App. 467 (1993).  The private medical opinions are in this 
category.

As to the private opinions of record, the CAVC has held that 
medical evidence must be more than speculative.  Bostain v. 
West, 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Perlman v. Brown, 5 Vet. App. 237, 241 (1993).  Moreover, the 
CAVC has held that where a physician has given no supporting 
evidence for his/her conclusion, such is of limited probative 
value.  See Bloom v. West, 12 Vet. App. 185 (1999).

The CAVC has held that it is not error for the Board to favor 
the opinion of one competent medical expert over that of 
another, provided that the Board gives an adequate statement 
of reasons and bases.  Owens v. Brown, 7 Vet. App. 429 
(1995).

Accordingly, the Board finds the VA examiners opinions to be 
of preeminent probative value.  As the evidence does not show 
that the veteran engaged in combat and the claimed stressors 
are otherwise unverified, there is therefore no basis for 
finding that service connection for PTSD is warranted.

The totality of the evidence argues against a finding of any 
nexus between any current psychiatric disorder, however 
diagnosed, and the veteran's service.  In reaching this 
determination, the Board is unable to find such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision. 
38 U.S.C.A. § 5107(b).


Chronic Acquired Low Back Disorder

The competent (clinical) evidence in this case shows that the 
veteran does have a current diagnosis of a back disorder, 
diagnosed as lumbar disc disease.  Lumbar disc disease, 
however, was not shown in service or for years thereafter, 
nor was osteoarthritis demonstrated to a compensable degree 
during the first post service year.  

The veteran contends that he currently suffers from a back 
disorder as the result of carrying heavy weights in service.  
The veteran's private physician in February 1997 and April 
1998 related the veteran's current back disorder to his time 
spent in the service.  The physician's statements were 
cursory without a clear rationale for his opinions.  The 
weight of a medical opinion is diminished where that opinion 
is ambivalent, based on an inaccurate factual premise, or 
based on an examination of limited scope, or where the basis 
for the opinion is not stated.  See Reonal v. Brown, 5 Vet. 
App. 548 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); 
Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

On the other hand, the VA examiner in February 2004 concluded 
that the veteran's back disorder was not related to service 
or any incident thereof.  In support of his conclusion, the 
examiner noted that there was no evidence of a back injury 
during service or shortly thereafter.  


There was no evidence of trauma to the low back in the 
medical reports of record.  The veteran had not undergone 
back surgery.  Thus, it was the examiner's opinion that it 
was unlikely that the veteran's current back disorder was 
related to service.  

The examiner emphasized that the development of lumbar disc 
disease was an extremely common condition in both the 
military population and the general population, so it was 
very possible that the lumbar condition could have developed 
after military service.  

Without evidence of treatment for a back disorder in service 
or shortly thereafter, it was difficult to find a connection 
between the current back disorder and service.  This opinion 
was based on a review of the veteran's entire claims folder.  

Accordingly, the Board finds the VA examiner's opinion to be 
of preeminent probative value.  The CAVC has held that it is 
not error for the Board to favor the opinion of one competent 
medical expert over that of another, provided that the Board 
gives an adequate statement of reasons and bases.  Owens v. 
Brown, 7 Vet. App. 429 (1995).

The Board acknowledges the statements by the veteran and his 
family that his back disorder is related to service.  The 
veteran and his family, however, are laypersons untrained in 
the field of medicine and are not competent to offer an 
opinion which requires specialized medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
granted of service connection.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


Migraine Headaches

The veteran claims that he currently suffers from migraine 
headaches which began in service; however, the requirements 
for entitlement to service connection for the disorder have 
not been met. 

First, the competent evidence of record does not definitively 
demonstrate that the veteran currently suffers from migraine 
headaches.  There was no evidence of migraine headaches 
during service.  

Current VA examination revealed that the veteran had a past 
history of possible migraine headaches, however, the 
veteran's current symptoms were not consistent with migraine-
type headaches.  Furthermore, the veteran reported that he 
had not recently suffered from what he felt were migraine 
headaches.  A private physician in a 1997 statement, 
concluded that the veteran's headaches were service-related.  
However, the physician did not state the type of headaches 
nor did the physician provide a medical examination or 
history, muchless give an explanation or provide a basis for 
his opinion.  There is also a single notation in the claims 
file from a private physician that the veteran had migraine 
headaches, however, this was the only mention of migraine 
headaches the examiner could find.  

The weight of a medical opinion is diminished where that 
opinion is ambivalent, based on an inaccurate factual 
premise, or based on an examination of limited scope, or 
where the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. 
App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

As to the above private opinion, the CAVC has held that 
medical evidence must be more than speculative.  Bostain v. 
West, 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Perlman v. Brown, 5 Vet. App. 237, 241 (1993).  Moreover, the 
CAVC has held that where a physician has given no supporting 
evidence for his/her conclusion, such is of limited probative 
value.  See Bloom v. West, 12 Vet. App. 185 (1999).



The February 2004 VA examination was conducted with a review 
of the veteran's entire medical history.  Thus, the Board 
accords the February 2004 VA examination greater probative 
weight and that examination shows that the veteran does not 
suffer from migraine headaches as result of his service.  

The CAVC has held that it is not error for the Board to favor 
the opinion of one competent medical expert over that of 
another, provided that the Board gives an adequate statement 
of reasons and bases.  Owens v. Brown, 7 Vet. App. 429 
(1995).

Again, where, as in this case, the determinative issue 
involves a medical diagnosis, competent medical evidence is 
required.  This burden typically cannot be met by lay 
testimony because laypersons such as the veteran and family 
members and associates are not competent to offer medical 
opinions. Espiritu  2 Vet. App. 492, 494-95 (1992).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
granted of service connection.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


ORDER

Entitlement to service connection for a chronic acquired 
psychiatric disorder to include PTSD is denied.

Entitlement to service connection for a chronic acquired low 
back disorder is denied.

Entitlement to service connection for migraine headaches is 
denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO has issued a VCAA notice letter to the veteran in May 
2001 which is compliant with Quartuccio, supra.

The veteran contends that he suffers from tinnitus a result 
of exposure to acoustic trauma in service.  Private treatment 
records dated in 1992 show diagnoses of tinnitus.  The 
veteran underwent a VA audiological examination in February 
2004.  The examiner noted that medical records were not 
available for review.  The veteran reported a hissing sound 
in his left ear and that a computerized tomography (CT) scan 
found the presence of Parkinson's Disease.  There was no 
discussion of tinnitus on the examination report.  The Board 
finds that further VA examination is warranted.

The Board is of the opinion that a contemporaneous, 
comprehensive VA examination of the veteran would materially 
assist in the adjudication of his appeal. See, e.g., 38 
C.F.R. § 4.1 (2003). ("It is...essential both in the 
examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history.") See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)). Accordingly, further development is warranted.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations. See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for tinnitus since service.  
He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
audiological examination of the veteran 
by an audiologist or other available 
appropriate medical specialist including 
on a fee basis if necessary for the 
purpose of ascertaining whether tinnitus 
is related to service or any incident 
thereof.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  

The examiner must address the following 
medical issue:

Is it at least as likely as not that 
tinnitus is related to service on any 
basis or if preexisting service, was/were 
aggravated thereby?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested medical 
examination report and required medical 
opinion to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  


7.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for tinnitus.

If the benefit requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim of entitlement to service connection for tinnitus and 
result in a denial.  38 C.F.R. § 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



